Citation Nr: 1648228	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL). 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1956 to January 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of the hearing is associated with the electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran's bilateral hearing loss is at least as likely as not etiologically related to service.

2.  The competent medical evidence of record demonstrates an etiological link between tinnitus and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as due to service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was incurred as secondary to bilateral hearing loss.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable determinations in this case, the Board need not provide an analysis as to whether VA's duties to notify and assist, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, were met.  The Board would preliminarily note that service treatment records have been determined to be unavailable.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including organic neurological disorders such as SNHL and tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his currently diagnosed bilateral SNHL and tinnitus were incurred in service as a result of his exposure to small arms fire and artillery fire during training as well as in the carrying out of his duties as a photographer and a sound recorder while in service.  

The Veteran was evaluated by a VA audiological examiner in August 2011, who issued a disability benefits questionnaire (DBQ) regarding the nature and etiology of the Veteran's bilateral SNHL and tinnitus.  The examiner reviewed the Veteran's claims file.  The Veteran reported that his tinnitus began in the mid 1980s, although the exact circumstances of the onset of tinnitus were not recalled.  With regard to the SNHL, the examiner rendered the opinion that hearing loss, diagnosed per 38 C.F.R. § 3.385 on examination, was at least as likely as not caused by or a result of an event in military service.  The rationale for this opinion was that no audiometric results were located in service treatment records and that, without such results, hearing loss and a military noise relationship "cannot be ruled out."  With regard to the etiology of the Veteran's tinnitus, the examiner opined that the Veteran had a diagnosis of hearing loss and that the tinnitus was at least as likely as not a symptom associated with the hearing loss, which was at least as likely as not related to service.  

The VA examiner's opinion as to hearing loss, supported by a rationale (e.g., the inability to exclude military noise etiology, given the absence of service treatment findings) and uncontradicted by the remainder of the evidentiary record, is sufficient to put the question of etiology in equipoise.  This is particularly so, given the unfortunate unavailability of the Veteran's service treatment records.  While the Board notes that the examiner did not provide a rationale for the opinion as to tinnitus, the Board finds no basis for ascertaining that there is no causal role between hearing loss and tinnitus.  The Board thus finds a secondary service connection basis under 38 C.F.R. § 3.310, notwithstanding the fact that a subsequent VA opinion from December 2013 indicates that it was less likely than not that the tinnitus was incurred in service or caused by military noise exposure.  The finding of a secondary causal relationship renders it unnecessary for the Board to further analyze whether there exists a direct link between tinnitus and service.

Overall, the Board finds that it is at least as likely as not that bilateral SNHL is etiologically related to service and that tinnitus is due to SNHL.  On these bases, service connection for both disabilities is warranted, and the claims are granted in full.  


ORDER

Entitlement to service connection for bilateral SNHL is granted. 

Entitlement to service connection for tinnitus, as secondary to bilateral SNHL, is granted.


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


